DAVIDSON, Judge.
This is a conviction for unlawfully transporting whisky in a dry area, with punishment assessed at a fine of $500 and 30 days in jail.
Peace officers found two pints of whisky in the automobile appellant was driving at the time.
The judgment in this case shows to have been rendered on May 11, 1951, at which time appellant gave notice of appeal, with 90 days allowed for filing a statement of facts and bills of exception.
The bills of exception appearing in the record were not filed until October 20, 1951, and long after the expiration of the time allowed. Being filed too late, the bills of exception cannot be considered.
The judgment is affirmed.
Opinion approved by the court.